        Case 2:06-cv-00917-MSG Document 146 Filed 07/20/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 TEDOR DAVIDO,                                   :           CIVIL ACTION
                                                 :
                  Petitioner,                    :
                                                 :
             v.                                  :           No. 06-cv-0917
                                                 :
 JEFFERY BEARD, ET AL.,                          :
                                                 :
                  Respondents.                   :
                                                 :


                                            ORDER

       AND NOW, this 20th day of July 2021, upon consideration of Petition for Writ of Habeas

Corpus (ECF No. 33, 34); Petitioner’s Memorandum of Law (ECF No. 123, 124); Response to

Petition for Writ of Habeas Corpus (ECF No. 134) and Petitioner’s Reply Memorandum in Support

(ECF No. 141), it is hereby ORDERED that:

       1. Davido’s Petition for Writ of Habeas Corpus is DENIED and DISMISSED;

       2. No certificate of appealability shall issue; and

       3. The case shall be CLOSED for statistical purposes.



                                             BY THE COURT:



                                             /s/ Mitchell S. Goldberg
                                             MITCHELL S. GOLDBERG, J.
